DETAILED ACTION
	Claims 1-13 and 15-21 are pending. Claims 17-21 are cancelled.  There being no rejected claims pending, claims 1-13, 15, and 16 are allowed.
Allowable Subject Matter
Claims 1-13, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a battery module comprising a plurality of cells, a bus bar electrically connected to the cells, a first connector connected to the bus bar wherein the connector comprises a contact for interfacing with an external circuit, and at least one cooling component attached to and thermally coupled to the connector.  Claim 1 further recites that the cooling component is part of a liquid cooling system.
Prior art Haskins (US 2015/0200427) teaches a battery module comprising a plurality of cells, a bus bar electrically connected to the cells, a first connector connected to the bus bar wherein the connector comprises a contact for interfacing with an external circuit.  Haskins does not teach at least one cooling component attached to and thermally coupled to the connector.  Haskins further does not teach that the cooling component is part of a liquid cooling system.
Claim 2 recites a battery module comprising a plurality of cells, a bus bar electrically connected to the cells, a first connector connected to the bus bar wherein the connector comprises a contact for interfacing with an external circuit, and at least one cooling component attached to and thermally coupled to the connector.  Claim 2 further recites that the cooling component comprises a heat pipe.
Prior art Haskins (US 2015/0200427) teaches a battery module comprising a plurality of cells, a bus bar electrically connected to the cells, a first connector connected to the bus bar wherein the connector comprises a contact for interfacing with an external circuit.  Haskins does not teach at least .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/               Primary Examiner, Art Unit 1729